 1   WO
 2
 3
 4
 5
 6                     IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
 9   Duane Thomas Lee,                              No. CV-16-08138-PCT-JAT
                                                        CR-05-594-PCT-JAT
10                Movant-Defendant,
                                                    ORDER
11   v.
12   USA,
13                Respondent-Plaintiff.
14
15   I.     Claim in this case
16          Movant has summarized the claim in this case as follows: “Mr. Lee is before the
17   Court challenging his conviction under 18 U.S.C. § 924(c) for discharging a firearm
18   during and in relation to a crime of violence under Johnson v. United States, 135 S. Ct.
19   2551 (2015), on the ground that the predicate crime in his case, second-degree murder in
20   violation of 18 U.S.C. § 1111, is not a ‘crime of violence’ under § 924(c)(3) in the wake
21   of Johnson.” (Doc. 29 at 1).
22   II.    Procedural History
23          Pending before the Court is the second Report and Recommendation (R&R)
24   issued by the Magistrate Judge recommending that the Motion to Vacate, Set Aside or
25   Correct Sentence (“Motion”) in this case be denied. After the first R&R was issued, the
26   Supreme Court decided Class v. United States, 138 S.Ct. 798 (2018). After the second
27   R&R was issued, the Ninth Circuit Court of Appeals decided United States v. Blackstone,
28   No. 17-55023, 2018 WL 4344096 (9th Cir. Sept. 12, 2018).
 1          In the first R&R the Magistrate Judge recommended that this Court find that
 2   Movant has waived his right to bring this Motion via his plea agreement. (Doc. 23 at 6-
 3   9). Following the supplemental briefing on Class, this Court (mistakenly) believed that
 4   the parties agreed that Petitioner’s waiver did not preclude his Motion in this case. (Doc.
 5   31). This Court re-referred this case to the Magistrate Judge for a second R&R. In
 6   preparing the second R&R, the Magistrate Judge (correctly) determined that the parties
 7   were not in agreement on whether Class impacted Respondent’s waiver arguments.
 8   Thus, in the second R&R, the Magistrate Judge again recommends that this Court find
 9   that Movant waived his ability to bring this motion via his plea agreement,
10   notwithstanding Class. (Doc. 35 at 9-16). Movant objected to this recommendation.
11          In the second R&R, the Magistrate Judge went on, in the event this Court
12   disagreed regarding the waiver bar, to analyze Movant’s Motion. In that analysis, the
13   R&R recommended that this Court find the Motion was timely. However, following the
14   Ninth Circuit Court of Appeals decision in Blackstone, the Government argues that the
15   Motion is not timely.1 Movant suggests that he will argue that Blackstone is wrongly
16   decided on appeal, and also argues that he is subject to an exception from Blackstone’s
17   conclusion.
18          Assuming neither Movant’s waiver, nor the time bar, prevent the Court from
19   reaching the merits of the Motion, the second R&R ultimately concludes that Movant
20   should be given relief as to his conviction on Count Two. (Doc. 35 at 48). The
21   Government objects to this recommendation. (Doc. 39).
22   III.   Review of R&R
23          This Court “may accept, reject, or modify, in whole or in part, the findings or
24   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). It is “clear that
25   the district judge must review the magistrate judge’s findings and recommendations de
26   novo if objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d
27
            1
                 The Government’s position throughout the pendency of the Motion has been
28   that it is untimely; however, the Government now argues the issue is definitively resolved
     by Blackstone.

                                                -2-
 1   1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original). Both Movant and the
 2   Government filed objections to the R&R. (Docs. 36 and 39). Further, at the Court’s
 3   request, each filed a supplemental brief. (Docs. 41 and 42).
 4   IV.    Motion
 5          A.     Waiver
 6          As discussed above, the first issue this Court must address is whether Movant
 7   waived his ability to bring this Motion via his plea agreement. The R&R concludes that
 8   Movant expressly waived his ability to bring this Motion.              (Doc. 35 at 9-16).
 9   Specifically, the R&R notes that the plea agreement included the following: “The
10   defendant further waives…(3) any right to collaterally attack defendant’s conviction and
11   sentence under Title 28, United States Code, Section 2255.” (Doc. 35 at 9).
12          Movant argues that the type of § 2255 motion he is bringing is non-waivable; thus,
13   even the express waiver language of his plea agreement would not bar this Motion. (Doc.
14   36). Specifically, Movant argues: 1) a guilty plea does not implicitly waive any claim
15   that goes to the government’s ability to bring charges in the first instance; and 2) a waiver
16   cannot be enforced against a claim that a sentence or conviction is unconstitutional.
17   (Doc. 36 at 2).
18          Conversely, the Government argues that Movant’s express waiver should be
19   enforced. (Doc. 39 at 2-3). However, the Government then basically concludes that the
20   distinctions drawn in Class between Constitutional claims and statutory claims are very
21   difficult to apply in practice; thus, the Government encourages the Court to decide the
22   Motion in this case on a ground other than waiver.2 (Doc. 39 at 3). Nonetheless, the
23   Government argues that what the Supreme Court found to not be waived by Mr. Class
24   was a Constitutional challenge, and the Government argues that what Movant in this case
25   brings is a statutory challenge; thus, Movant’s claim is waivable and was in fact waived.
26   (Doc. 30 at 3).
27
            2
               Similarly, in responding the this Court’s request for supplemental briefing
28   regarding the impact of the Class decision, the Government encouraged this Court to
     decide the Motion in this case on grounds other than waiver. (Doc. 30 at 4).

                                                 -3-
 1            The first issue the Court must decide with respect to waiver is whether Class
 2   controls this Court’s analysis. The second R&R finds Class to be distinguishable from
 3   this case because in Class the defendant merely pleaded guilty, he did not waive any
 4   rights to appeal or challenge his conviction. (Doc. 35 at 14-16). The court in Class
 5   found that Mr. Class’s plea did not contain an express waiver of the right to appeal. 138
 6   S.Ct. at 807-808.
 7            Here, as recounted in the R&R, the plea was not silent as to waiver. The waiver
 8   was express. The Court agrees with the R&R that, even post-Class, express waivers of
 9   Constitutional rights are enforceable. (Doc. 35 at 14-16). In other words, this Court
10   finds that the holding of Class is limited to pleas that have no express waivers.
11            Having determined that Class did not change the state of the law, the Court must
12   determine whether Movant’s waiver barred his claim in this case even pre-Class. As
13   indicated above, the first R&R concluded that said waiver did bar the claim in this case,
14   and Movant objected to this conclusion. The second R&R reaches the same conclusion.
15   (Doc. 35 at 10-13). Movant again objects and argues that he is challenging his sentence,
16   not his conviction. Movant makes this distinction, presumably, because waivers as to
17   sentencing issues frequently are unenforceable (because they come after the plea) but
18   waivers as to conviction issues (even Constitutional issues) are enforceable because they
19   were knowable at the time of the plea. See generally (Doc. 35 at 10-13).
20            The R&R rejects Movant’s characterization that he is challenging his sentence and
21   not his conviction. (Doc. 35 at 12-13). The nuances of when a Movant is challenging a
22   conviction verses a sentence come from United States v. Bibler, 495 F.3d 621, 624 (9th
23   Cir. 2007), which stated that a guilty plea waiver would not be enforced if the sentence
24   violates the law (among other reasons not relevant here). Id. at 624. Bibler went on to
25   state “A sentence is illegal if it exceeds the permissible statutory penalty for the crime or
26   violates the Constitution.” Id. Here, Movant is arguing that his sentence violates the
27   Constitution if the statute under which he is convicted is itself unconstitutional. (Doc. 24
28   at 2).


                                                 -4-
 1             The R&R reaches a persuasive conclusion that this is not a sentencing claim
 2   because, if this type of Constitutional challenge not to the sentence, but to the conviction,
 3   counts as a “sentencing” claim, all Constitutional challenges to convictions would not be
 4   waivable. Clearly, such a result is inconsistent with a myriad of Supreme Court cases
 5   which found that Constitutional challenges to convictions were waived by pleading
 6   guilty.        (Doc. 35 at 10-13 (discussing various cases finding both implicit and express
 7   waivers to be enforceable)).         In other words, the logical result of Movant’s broad
 8   interpretation of what is a sentencing claim is that any claim challenging the conviction is
 9   a claim that the sentence is “illegal.” This Court agrees with the R&R that Movant’s
10   theory of what qualifies as a sentencing claim would ultimately make the majority of
11   waivers unenforceable.          Given that courts have routinely held that waivers are
12   enforceable, this Court will not go against the weight of this authority to find Movant did
13   not waive this claim.
14             As a result, the Court finds Movant’s current claim to be barred by his express
15   waiver in his plea agreement and the Motion will be denied and dismissed on this basis.
16             B.       Statute of Limitations
17             This Court addressed whether Movant waived the ability to bring this Motion as
18   an initial inquiry because such question potentially impacted Movant’s standing to be
19   before this Court.         Alternatively, the Government has argued that the statute of
20   limitations also bars Movant’s Motion. The Court will now consider this alternative basis
21   for dismissal.
22             The R&R concluded that the Motion in this case is not barred by the statute of
23   limitations because of the exception in 28 U.S.C. § 2255(f)(3).3 (Doc. 35 at 16-23).
24   However, as noted above, after the R&R issued, the Ninth Circuit Court of Appeals
25   decided United States v. Blackstone, No. 17-55023, 2018 WL 4344096 (9th Cir. Sept. 12,
26
27             3
               Neither party objected to the R&R’s conclusion that the Motion was filed more
     than one year after Movant’s conviction became final and that under the general one-year
28   statute of limitations the Motion is untimely. (Doc. 35 at 16-17). Thus, the only issue
     was whether Movant qualified for an exception to that general rule.

                                                    -5-
 1   2018). As further noted above, the Government argues in its supplemental brief that
 2   Blackstone is directly on point, and resultantly makes Movant’s Motion untimely. (Doc.
 3   42). The Court agrees with the Government that Blackstone is directly on point and bars
 4   Movant’s motion.4
 5          Movant attempts to distinguish Blackstone in two ways.               First, he argues
 6   Blackstone is wrongly decided in light of existing Supreme Court precedent. (Doc. 41 at
 7   3). This Court cannot rule that binding Ninth Circuit precedent is wrongly decided;
 8   therefore, this distinction fails.
 9          Second, Movant argues he is actually innocent, which would allow his Motion to
10   be timely. (Doc. 41 at 3). However, Movant has never argued factual innocence in this
11   case. (Indeed, he has argued that he is bringing a sentencing claim; although the Court
12   has rejected this argument.) At best, Movant has argued legal innocence by making a
13   constitutional challenge to the statute of conviction. For the reasons stated in Bousley v.
14   United States, 523 U.S. 614, 623 (1998) (requiring factual innocence not legal
15   insufficiency); Muth v. Fondren, 676 F.3d 815, 819 (9th Cir. 2012) (same); and Marrero
16   v. Ives, 682 F.3d 1190, 1193 (9th Cir. 2012) (holding that a purely legal claim is not
17   equivalent to factual innocence and therefore is not actual innocence for purpose of the
18   exception to the statute of limitation), this legal theory does not meet the actual innocence
19   exception to the statute of limitation.
20          Thus, because Blackstone is controlling, and directly on point, the Court
21   alternatively will dismiss this Motion because it is barred by the statute of limitation.
22   V.     Conclusion
23          Because the Court has concluded that the Motion in this case is barred for two
24   procedural reasons, the Court will not reach the remainder of the R&R recommendations
25   regarding the merits of this case. Based on the foregoing,
26
            4
               Specifically, Blackstone held that: “The Supreme Court has not recognized that
27   § 924(c)’s residual clause is void for vagueness in violation of the Fifth Amendment.”
     United States v. Blackstone, No. 17-55023, 2018 WL 4344096, at *7 (9th Cir. Sept. 12,
28   2018). As a result, Blackstone’s motion did not qualify for the exception to the statute of
     limitations in 28 U.S.C. § 2255(f)(3). Id. at *6-7.

                                                  -6-
 1         IT IS ORDERED that the R&R (Doc. 35) is modified as indicated above and
 2   accepted. The Motion is denied and dismissed, with prejudice, and the Clerk of the Court
 3   shall enter judgment accordingly.
 4         IT IS FURTHER ORDERED that a certificate of appealability and leave to
 5   proceed in forma pauperis on appeal are denied because denial of the Motion is based on
 6   a plain procedural bar and jurists of reason would not find this Court’s procedural rulings
 7   debatable. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
 8         Dated this 9th day of October, 2018.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -7-
